Citation Nr: 1720427	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  06-12 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  What evaluation is warranted for tinnitus from November 9, 2003?

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Entitlement to an evaluation greater than 20 percent for osteochondritis dissecans, residuals of a left ankle fracture.

4.  Entitlement to an effective date prior to November 9, 2003 for a grant of entitlement to service connection and a compensable rating for tinnitus.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and March 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was most recently certified by the Atlanta, Georgia RO.

The case was remanded in January 2015. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant wished to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In May 2017, the representative submitted a statement stating that the appellant wished to withdraw his appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

 The appeal is dismissed.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


